DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/354,763.  Claims 1-15 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
	Claim limitation “for each gear stage” (see, for example, Claim 1, line 6 and Claim 9, line 6) has been interpreted as equivalent to “for each gear stage of a plurality of gear stages”.

	Regarding claim limitations within parentheses (see, for example, Claim 5, line 6 and Claim 12, line 5), it is noted that these limitations are not considered positively recited.  Therefore, the limitations within parentheses are not considered as limiting the respective claim in any capacity.

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious an apparatus for controlling shifting of a vehicle including a controller configured to detect a current demand power based on the power map, generate a power graph representing the detected demand power as a revolution per minute (RPM) and a torque of the power source for each gear stage, and match the generated power graph with the energy consumption map of the power source to control a shift to a gear stage which consumes minimum energy, in combination with the other elements required by independent claim 1.
The prior art does not disclose nor render obvious a method for controlling shift of a vehicle including detecting, by a controller, a current demand power based on the power map; generating, by the controller, a power graph representing the detected demand power as a revolution per minute (RPM) and a torque of the power source for each gear stage; and matching, by the controller, the generated power graph with the energy consumption map of the power source to control a shift to a gear stage which consumes minimum energy, in combination with the other method steps required by independent claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	LARDY et al. (US 5,540,632), being generally indicative of the closest prior art, discloses an apparatus and method for controlling shifting of a vehicle wehrein a pre-stored engine characteristic diagram (see Fig. 1) is utilized to coordinate shifting based on engine torque, engine speed and energy consumption (see column 4, line 52 through column 5, line 16).  However, the reference fails to disclose the above mentioned limitations that deal with generating a specific power graph based on detected current demand power for each gear stage and matching the generated power graph with the energy consumption map. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SUJAN et al. (US 2015/0345621 A1) discloses a vehicle shift control system (see ABSTRACT).
CARON (US 2014/0244082 A1) discloses a vehicle powertrain control system (see ABSTRACT).
TENBROCK et al. (US 2006/0048516 A1) discloses a driveline control method (see ABSTRACT).
LARDY et al. (US 5,540,632) discloses a transmission control system (see ABSTRACT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655